       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 1 of 28



     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue
     Suite 1558
 3   Los Angeles, CA 90024
     Telephone: (310) 405-7190
 4   jpafiti@pomlaw.com
 5
     (additional counsel on signature page)
 6
                               UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8
                                                          )
     STEVEN DOHERTY, Individually and On                  )
 9
     Behalf of All Others Similarly Situated,             ) Case No.
10                                                        )
                                         Plaintiff,       )
11                                                        )
                             v.                           ) CLASS ACTION COMPLAINT
12                                                        )
                                                          )
13   PIVOTAL SOFTWARE, INC., ROBERT                       ) JURY TRIAL DEMANDED
     MEE, and CYNTHIA GAYLOR,                             )
14                                                        )
                                                          )
15                                    Defendants.         )
                                                          )
16
17          Plaintiff Steven Doherty (“Plaintiff”), individually and on behalf of all other persons
18
     similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
19
     Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s
20
21   own acts, and information and belief as to all other matters, based upon, inter alia, the

22   investigation conducted by and through Plaintiff’s attorneys, which included, among other things,
23   a review of the Defendants’ public documents, conference calls and announcements made by
24
     Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press
25
     releases published by and regarding Pivotal Software, Inc. (“Pivotal” or the “Company”),
26
27   analysts’ reports and advisories about the Company, and information readily obtainable on the

28


                                                      1
        Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 2 of 28



     Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set
 1
 2   forth herein after a reasonable opportunity for discovery.

 3                                      NATURE OF THE ACTION
 4           1.      This is a federal securities class action on behalf of a class consisting of all persons
 5
     other than Defendants who purchased or otherwise acquired (1) Pivotal common stock pursuant
 6
     or traceable to the registration statement and prospectus (collectively, the “Registration
 7
 8 Statement”) issued in connection with Pivotal’s April 2018 initial public offering (the “Offering”
 9 or “IPO”); and/or (2) Pivotal securities between April 24, 2018 and June 4, 2019, both dates
10 inclusive (the “Class Period”), seeking to recover damages caused by Defendants’ violations of
11
     the federal securities laws and to pursue remedies under Sections 11 and 15 of the Securities Act
12
     of 1933 (the “Securities Act”) and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934
13
14 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain
15 of its top officials.
16           2.      Pivotal was founded in 2013 and is headquartered in San Francisco, California.
17
     Pivotal, together with its subsidiaries, provides a cloud-native application platform and services
18
     in the United States.
19
             3.      Pivotal’s cloud-native platform, Pivotal Cloud Foundry (“PCF”), purportedly
20
21   accelerates and streamlines software development by reducing the complexity of building,

22   deploying, and operating cloud-native and modern applications. The Company also purportedly
23
     enables its customers to accelerate their adoption of a modern software development process and
24
     their business success using its platform through its strategic services, Pivotal Labs (“Labs”).
25
     Pivotal markets and sells PCF and Labs through its sales force and ecosystem partners.
26
27
28


                                                        2
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 3 of 28



            4.      In April 2018, Pivotal commenced the IPO, issuing over 42 million shares of
 1
 2   Pivotal common stock to the investing public at $15.00 per share, all pursuant to the Registration

 3   Statement, raising more than $638 million in gross proceeds.
 4          5.      On March 14, 2019, Pivotal issued a press release in which disclosed its financial
 5
     outlook for fiscal year 2020 and told investors that the Company was in the “early stages of [a]
 6
     high-growth market.” In particular, Pivotal touted a financial outlook for the full fiscal year 2020,
 7
 8   of subscription revenue of $542 to $547 million and total revenue of $798 to $806 million

 9          6.      In the Registration Statement and throughout the Class Period, Defendants made
10   materially false and misleading statements regarding the Company’s business, operational and
11
     compliance policies. Specifically, Defendants made false and/or misleading statements and/or
12
     failed to disclose that: (i) Pivotal was facing major problems with its sales execution and a
13
14   complex technology landscape; (ii) the foregoing headwinds resulted in deferred sales,

15   lengthening sales cycles, and diminished growth as its customers and the industry’s sentiment

16   shifted away from Pivotal’s principal products because the Company’s products were outdated,
17
     inadequate, and incompatible with the industry-standard platform; and (iii) as a result, the
18
     Company’s public statements were materially false and misleading at all relevant times.
19
            7.      On June 4, 2019, post-market, Pivotal reported its financial and operating results
20
21   for the first quarter of fiscal year 2020, advising investors that “sales execution and a complex

22   technology landscape impacted the quarter.” Wedbush Securities (“Wedbush”) analyst Daniel
23
     Ives (“Ives”) called the quarter a “train wreck” and characterized the Company’s operating results
24
     as “disastrous,” asserting that Pivotal’s “management team does not have a handle on the
25
     underlying issues negatively impacting its sales cycles and the activity in the field which gives us
26
27   concern that this quarter will be the start of some ‘dark days ahead’ for Pivotal (and its investors).”

28


                                                       3
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 4 of 28



            8.      On this news, Pivotal’s stock price fell $7.65 per share, or over 40%, to close at
 1
 2   $10.89 per share on June 5, 2019, far below the IPO price of $15 per share.

 3          9.      As a result of Defendants’ wrongful acts and omissions, and the precipitous
 4   decline in the market value of the Company’s securities, Plaintiff and other Class members have
 5
     suffered significant losses and damages.
 6
 7                                    JURISDICTION AND VENUE

 8          10.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

 9   Securities Act (15 U.S.C. §§ 77k and 77o) and Sections 10(b) and 20(a) of the Exchange Act (15
10   U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §
11
     240.10b-5).
12
            11.     This Court has jurisdiction over the subject matter of this action pursuant to 28
13
14   U.S.C. § 1331 and Section 27 of the Exchange Act.

15          12.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange
16   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Pivotal is headquartered in this Judicial District,
17
     Defendants conduct business in this Judicial District, and a significant portion of Defendants’
18
     actions took place within this Judicial District.
19
20          13.     In connection with the acts alleged in this complaint, Defendants, directly or

21   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited
22   to, the mails, interstate telephone communications, and the facilities of the national securities
23
     markets.
24
25
26
27
28


                                                         4
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 5 of 28



                                                     PARTIES
 1
 2           14.     Plaintiff, as set forth in the attached Certification, acquired Pivotal securities at

 3   artificially inflated prices pursuant or traceable to the Registration Statement and during the Class
 4   Period, and was damaged upon the revelation of the alleged corrective disclosures.
 5
             15.     Defendant Pivotal is a Delaware corporation with its principal executive offices
 6
     located at 875 Howard Street, Fifth Floor, San Francisco, California. Pivotal securities trade in
 7
 8   an efficient market on the New York Stock Exchange (“NYSE”) under the symbol “PVTL”.

 9           16.     Defendant Robert Mee (“Mee”) has served as Pivotal’s Chief Executive Officer at
10   all relevant times.
11
             17.     Defendant Cynthia Gaylor (“Gaylor”) has served as Pivotal’s Chief Financial
12
     Officer at all relevant times.
13
14           18.     The Defendants Mee and Gaylor are sometimes referred to herein as the

15   “Individual Defendants.”

16           19.     The Individual Defendants possessed the power and authority to control the
17
     contents of Pivotal’s SEC filings, press releases, and other market communications.             The
18
     Individual Defendants were provided with copies of Pivotal’s SEC filings and press releases
19
     alleged herein to be misleading prior to or shortly after their issuance and had the ability and
20
21   opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

22   with Pivotal, and their access to material information available to them but not to the public, the
23
     Individual Defendants knew that the adverse facts specified herein had not been disclosed to and
24
     were being concealed from the public, and that the positive representations being made were then
25
     materially false and misleading. The Individual Defendants are liable for the false statements and
26
27   omissions pleaded herein.

28


                                                       5
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 6 of 28



                                    SUBSTANTIVE ALLEGATIONS
 1
 2                                              Background

 3          20.     Pivotal was founded in 2013 and is headquartered in San Francisco, California.
 4   Pivotal, together with its subsidiaries, provides a cloud-native application platform and services
 5
     in the United States.
 6
            21.     Pivotal’s cloud-native platform, PCF, purportedly accelerates and streamlines
 7
 8   software development by reducing the complexity of building, deploying, and operating cloud-

 9   native and modern applications.       The Company also purportedly enables its customers to
10   accelerate their adoption of a modern software development process and their business success
11
     using its platform through its strategic services, Labs. Pivotal markets and sells PCF and Labs
12
     through its sales force and ecosystem partners.
13
14          22.     In April 2018, Pivotal commenced the IPO, issuing over 42 million shares of

15   Pivotal common stock to the investing public at $15.00 per share, all pursuant to the Registration

16   Statement, raising more than $638 million in gross proceeds.
17
            23.     On March 14, 2019, Pivotal issued a press release in which it disclosed its financial
18
     outlook for fiscal year 2020 and told investors that the Company was in the “early stages of [a]
19
     high-growth market.” In particular, Pivotal touted a financial outlook for the full fiscal year 2020,
20
21   of subscription revenue of $542 to $547 million and total revenue of $798 to $806 million

22                     Defendants’ Materially False and Misleading Statements
23
            24.     On December 15, 2017, Defendants filed with the SEC a confidential draft
24
     Registration Statement on Form S-1, which would be used for the IPO following a series of
25
     amendments in response to SEC comments, including comments from the SEC emphasizing the
26
27
28


                                                       6
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 7 of 28



     importance of adequately disclosing material trends and risk factors, as required by Items 303 and
 1
 2   503 (defined below).

 3          25.     On or about April 18, 2018, Defendants filed a final amendment to the Registration
 4   Statement, which registered over 37 million shares of Pivotal common stock for public sale. The
 5
     SEC declared the Registration Statement effective on April 19, 2018. On or about April 20, 2018,
 6
     Defendants filed the final prospectus for the IPO, which forms part of the Registration Statement.
 7
 8   On April 24, 2018, the Company completed the IPO, which, upon the underwriters exercising

 9   their full overallotment option to purchase additional shares, issued a total of 42,550,000 shares
10   priced to the public at $15.00 per share, generating over $638 million for Defendants.
11
            26.     Defendants claimed in the Registration Statement that “[l]egacy IT [c]hallenges”
12
     at “many enterprises” was its “[o]pportunity”:
13
14          Legacy IT Challenges: Our Opportunity
                 Despite the availability of these cloud technology and agile process
15          advancements, many enterprises remain deeply invested in legacy technology and
16          process that differ significantly from cloud-native approaches to software
            development and operations. These enterprises are seeking to leverage private and
17          public cloud technologies and to use cloud-native software to transform their
            businesses. They continue to deploy monolithic software built on custom silos of
18          supporting infrastructure. When changes to software become necessary, many
19          manual steps and serial reviews and approvals by different functional teams are
            required, which can often lead to instability and downtime. For a large enterprise
20          with hundreds or thousands of applications and large numbers of disparate
            hardware components in multiple data centers, the operational challenges can be
21          daunting as hundreds or thousands of people in operations may be required just to
22          support a small number of developers and to keep existing applications running.
            This complexity can create ingrained processes and cultures that are resistant to
23          change, given the level of investment in legacy infrastructure and inefficient IT
            operations, which constrain innovation and new software development initiatives.
24
                 In addition to these technology challenges, many enterprises implement legacy
25          software development approaches such as the ‘waterfall’ process, in which
            software development proceeds in a strict sequence from conception to analysis,
26          design, construction, testing, implementation and maintenance. By the time such
27          software is ready to be released, requirements and business priorities often have
            changed. The waterfall process is ill-suited for software development and IT
28          operations, where the code and user requirements are constantly changing.


                                                      7
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 8 of 28




 1           27.     The Registration Statement highlighted the Company’s purported “leading cloud-
 2
     native platform” as “[its] solution” to these legacy IT challenges, stating in relevant part:
 3
             We provide a leading cloud-native platform that makes software development and
 4           IT operations a strategic advantage for our customers. PCF customers can
 5           accelerate their adoption of modern software development practices through Labs,
             our complementary strategic services. Our customers realize measurable
 6           improvement in developer productivity, software quality, security, time-to-market
             and IT operational efficiency. Our offering helps make developing and operating
 7           software a strategic advantage for our customers, empowering them to
 8           revolutionize their customer experiences, helping create new revenue streams and
             improving the speed and cost of business operations through software.
 9
             28.     Defendants also touted the “[m]arket opportunities” purportedly available for
10
11   Pivotal, stating that its “cloud-native software addresses IT spending across the rapidly growing

12   market for public cloud workloads, sometimes referred to as Platform-as-a-service (‘PaaS’), and

13   the market for application infrastructure, middleware and development software.” Indeed, the
14
     Registration Statement touted an estimated market of “over $50 billion” for its cloud-native
15
     platform.
16
             29.     On March 14, 2019, Pivotal issued a press release announcing its financial and
17
18   operating results for the fourth quarter and full fiscal year 2019.

19           30.     After touting its financial results, including subscription revenue growth of over
20
     50% in 4Q19 and FY19, and total revenue growth of 27% year over year in 4Q19 and 29% year
21
     over year for FY19, Defendant Mee stated that the Company was in the “early stages of [a] high-
22
     growth market.”
23
24           31.     The March 14, 2019 press release also contained the Company’s financial outlook

25   for the first quarter of fiscal 2020 and the full fiscal year of 2020, stating:
26
             For the first quarter of fiscal 2020, Pivotal currently expects:
27                   •   Subscription revenue of $124.5 to $125.5 million
28


                                                        8
       Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 9 of 28



                    •   Total revenue of $183 to $185 million
 1
                    •   Non-GAAP loss from operations of $13.5 to $12.5 million
 2
                    •   Non-GAAP net loss per share of 6¢ to 5¢, assuming weighted average shares
 3                      outstanding of approximately 267 million
 4          For the full fiscal year 2020, Pivotal currently expects:

 5                  •   Subscription revenue of $542 to $547 million
                    •   Total revenue of $798 to $806 million
 6
                    •   Non-GAAP loss from operations of $38 to $36 million
 7
                    •   Non-GAAP net loss per share of 15¢ to 13¢, assuming weighted average shares
 8                      outstanding of approximately 272 million.
 9          32.     Later on March 14, 2019, the Company held a conference call with analysts to

10   discuss its financial results for fiscal year 2019 and its guidance for fiscal year 2020. On that call
11
     Defendant Gaylor told analysts and investors that Pivotal “continue[s] to attract new customers
12
     and as many of [its] existing customers grow their investments with [Pivotal].”
13
            33.     Discussing the Company’s net expansion rate for Fiscal 2019, Defendant Gaylor
14
15   stated that the Company “continued to see healthy expansion from existing customers.” Notably,

16   after touting the Company’s “industry-leading” net expansion rate, Defendant Gaylor stated that
17
     Pivotal “expect[s] the percentage to come down gradually over time.” (Emphasis added.)
18
            34.     Moreover, Defendant Gaylor concluded her prepared remarks for the call by
19
     providing greater detail on the Company’s 2020 guidance, stating in relevant part:
20
21          I would also like to share some assumptions that we have built into our guidance.
            I’m pleased to confirm that we will continue to be on track to reach breakeven
22          profitability 8 to 10 quarters from the time we went public, which would be during
            the first half of our fiscal ‘21.
23
            With regards to revenue, we expect mix to continue shifting towards subscription.
24          We expect services revenue for the year to be relatively flat to last year as we enable
            existing customers to be self-sufficient, leverage our SI partners and as maintenance
25
            revenue associated with legacy products continues to decline and as we expect --
26          and we expect services gross margin to be in the low 20% range for the year.
                                                      ***
27
28


                                                       9
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 10 of 28



            In closing, we will continue to drive top line growth and operating leverage across
 1          the company. We are still in the early stages of executing against our long-term
 2          vision in this high-growth market, and I look forward to updating you on our
            progress throughout the year.
 3
     (Emphasis added.)
 4
 5          35.      Following Defendant Gaylor’s description of the Company’s guidance, an analyst

 6   at Credit Suisse pressed her on the Company’s projected growth and potential risks to achieving
 7   the projected figures, to which Defendant Gaylor responded that Pivotal’s guidance was
 8
     “reasonable”:
 9
            Kevin Ma, Credit Suisse:
10
            … [Y]ou mentioned guidance implies flat growth next year and deceleration from
11          this year. How should we think about the upside/ downside risks from what you
            baked into your 2020 outlook? And what are the major variables that might cause
12          it to be higher or lower?
13          Defendant Gaylor:
14          It’s a great question. Thanks for the question. I would say, in general, our guidance
            is pretty consistent and each quarter reflects our expectations for this point in time
15          in the year. So we think it’s reasonable. Clearly, there is some upside and downside
            in the guidance, but what we’re putting out is what we think is reasonable for the
16
            year.
17
     (Emphases added.)
18
            36.      Finally, Defendant Mee reiterated his statement in the March 14 press release, also
19
20   parroted by Defendant Gaylor on the conference call, that Pivotal was “still in the early stages of

21   this high-growth market.” Defendant Mee further touted Pivotal’s “industry-leading net
22
     expansion rate of 149%” and added that “we expect to see continued growth in these very large
23
     accounts as they seek to modernize the applications that run their businesses.” (Emphasis added.)
24
            37.      Market analysts received the Company’s Fiscal 2020 guidance and the Individual
25
26   Defendants’ statements favorably. For example, on March 15, 2019, Morgan Stanley raised its

27   price target for Pivotal shares from $24 to $26, citing the Company’s much touted expansion
28


                                                     10
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 11 of 28



     rates, billings, and revenue outlook pointing to “a large opportunity ahead.” Likewise, RBC
 1
 2   Capital raised its price target from $25 to $27 and remained constructive on Pivotal’s opportunity

 3   and valuation, noting billings and revenue growth plus the subscription outlook. Also, on March
 4   22, 2019, Wedbush analyst Ives was quoted as stating that Pivotal has “massive tailwinds” as
 5
     businesses continue the shift towards cloud-based software systems, and concluded that Pivotal
 6
     is on “a clear path to profitability over the next few years, which many investors are overlooking.”
 7
 8   Wedbush then placed a price target of $26 per share on Pivotal stock and rated it as an

 9   outperformer.
10          38.      On March 29, 2019, after the market closed, Pivotal issued its annual report on
11
     Form 10-K with the SEC for the fiscal year ended February 1, 2019 (the “2019 10-K”). The 2019
12
     10-K touted the Company’s strategic services, Labs, stating in relevant part:
13
14          Labs software development experts deliver strategic services that transfer the
            expertise for enterprises to accelerate their cloud native transformation by
15          implementing modern agile development practices. With Labs, we help customers
            co develop new applications and transform existing ones while accelerating
16          software development, streamlining IT operations and ultimately driving
            self sustaining business transformation.
17
18          39.      Defendants further touted its services business in the 2019 10-K, stating: “We

19   expect that over time subscription revenue will continue to become a larger percentage of our
20
     total revenue as customers continue to adopt PCF and as our SI partner ecosystem ramps to deliver
21
     strategic services directly to our customers.” In fact, one of the six “competitive strengths” the
22
     Company claims to have is its “Leading cloud-native platform with strategic services. Our cloud-
23
24   native platform combines technology and agile development through our renowned Labs

25   processes, enabling cloud-native transformation within enterprises.” (Emphasis in original.)
26
            40.      The 2019 10-K was signed by Defendant Mee and contained signed certifications
27
     pursuant to the Sarbanes-Oxley Act of 2002 by the Individual Defendants attesting to the accuracy
28


                                                     11
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 12 of 28



     of financial reporting, the disclosure of any material changes to the Company’s internal controls
 1
 2   over financial reporting, and the disclosure of all fraud.

 3          41.     The statements referenced in ¶¶__-__ were materially false and misleading
 4   because Defendants made false and/or misleading statements, as well as failed to disclose material
 5
     adverse facts about the Company’s business, operational and compliance policies. Specifically,
 6
     Defendants made false and/or misleading statements and/or failed to disclose that: (i) Pivotal was
 7
 8   facing major problems with its sales execution and a complex technology landscape; (ii) the

 9   foregoing headwinds resulted in deferred sales, lengthening sales cycles, and diminished growth
10   as its customers and the industry’s sentiment shifted away from Pivotal’s principal products
11
     because the Company’s products were outdated, inadequate, and incompatible with the industry-
12
     standard platform; and (iii) as a result, the Company’s public statements were materially false and
13
14   misleading at all relevant times.

15          42.     In addition, the Registration Statement contained untrue statements of material

16   facts and omitted to state material facts both required by governing regulations and necessary to
17
     make the statements made therein not misleading.             Foremost, the Registration Statement
18
     contained merely a boilerplate warning to the effect that its sales cycles “can be long, [and]
19
     unpredictable” (emphasis added), but failed to disclose that the Company was already
20
21   experiencing deferred sales, lengthening sales cycles, and consequently diminished growth as

22   customers and industry sentiment shifted away from Pivotal’s principal, yet outdated, PAS
23
     offering because it was incompatible with the industry-standard Kubemetes platform.
24
            43.     At the same time, Pivotal’s alternate Kubemetes-compatible PKS offering was
25
     severely limited and could not be applied to the full scope of large enterprise customers’ needs.
26
27   This disjointed product mix—on the one hand, an outdated primary PAS offering, incompatible

28


                                                      12
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 13 of 28



     with the industry standard; on the other, a limited secondary PKS add-on that, although
 1
 2   compatible with the industry standard, could only handle a narrow subset of enterprise customer’s

 3   needs—hamstrung the Pivotal sales force’s ability to respond to customers who were demanding
 4   a versatile, Kubemetes-compatible platform. It also rendered Pivotal’s primary PAS offering
 5
     increasingly obsolete, for Pivotal would be forced to reengineer its flagship PAS product from
 6
     the ground up to be compatible with Kubemetes and thus competitive against large public cloud
 7
 8   providers like Amazon, Microsoft, and Google. These undisclosed negative events, trends, and

 9   uncertainties rendered false and misleading Pivotal’s reported financial and operational
10   statements incorporated in the Registration Statement.
11
            44.       Defendants were required to disclose this material information in the Registration
12
     Statement for at least three independent reasons. First, Item 303 of SEC Regulation S-K, 17
13
14   C.F.R. §229.303 (“Item 303”), requires disclosure of any known events or uncertainties that at

15   the time of the IPO had caused or were reasonably likely to materially impact Pivotal’s future

16   operating results and prospects. The undisclosed increasing competition, increasingly apparent
17
     obsolescence of its primary offerings, competitive disadvantages hampering its sales force, and
18
     consequently deferred sales, lengthening sales cycles, diminished growth, and other financial
19
     metrics, were likely to (and in fact did) materially and adversely affect Pivotal ‘s future results
20
21   and prospects.

22          45.       Second, Item 503 of SEC Regulation S-K, 17 C.F.R. §229.503 (“Item 503”),
23
     required, in the “Risk Factors” section of the Registration Statement, a discussion of the most
24
     significant factors that make the offering risky or speculative and that each risk factor adequately
25
     describe the risk. The Registration Statement’s discussion of risk factors did not even mention,
26
27   much less adequately describe, the risk posed by the increasing competition, increasingly

28


                                                      13
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 14 of 28



     apparent obsolescence of its primary offerings, competitive disadvantages hampering its sales
 1
 2   force, and consequently deferred sales, lengthening sales cycles, diminished growth, and other

 3   financial metrics, nor the likely and consequent materially adverse effects on the Company’s
 4   future results, share price, and prospects.
 5
            46.     Third, Defendants’ failure to disclose the then-increasing competition,
 6
     increasingly apparent obsolescence of its primary offerings, competitive disadvantages
 7
 8   hampering its sales force, and consequently deferred sales, lengthening sales cycles, diminished

 9   growth, and other financial metrics, much less the likely material effects these omissions would
10   have on Pivotal ‘s share price, rendered false and misleading the Registration Statement’s many
11
     references to known “risks” which “if’ occurring “may” or “could’ materially affect the
12
     Company. (Emphasis added.) These “risks” had already materialized at the time of the IPO.
13
14                                     The Truth Begins to Emerge

15          47.     On June 4, 2019, post-market, Pivotal issued a press release, reporting its financial

16   and operating results for the first quarter of 2020. Therein, Defendant Mee disclosed that “sales
17
     execution and a complex technology landscape impacted the quarter,” which resulted in the
18
     Company revising its 2020 guidance, less than three months after it was first touted to the market.
19
     Specifically, the Company provided the following revised guidance:
20
21          For the second quarter of fiscal 2020, Pivotal currently expects:
            •       Subscription revenue of $131 to $133 million
22          •       Total revenue of $185 to $189 million
            •       Non-GAAP loss from operations of $11 to $9 million
23
            •       Non-GAAP net loss per share of 4¢ to 3¢, assuming weighted average
24                  shares outstanding of approximately 274 million

25          For the full fiscal year 2020, Pivotal currently expects:
            •       Subscription revenue of $530 to $538 million
26
            •       Total revenue of $756 to $767 million
27          •       Non-GAAP loss from operations of $49 to $44 million

28


                                                     14
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 15 of 28



           •       Non-GAAP net loss per share of 15¢ to 13¢, assuming weighted average
 1                 shares outstanding of approximately 275 million
 2
           48.     The Company held a conference call with analyst the following day on June 5,
 3
     2019. On that call, multiple analysts questioned Defendant Gaylor regarding the Company’s
 4
 5   lowered guidance:

 6         Credit Suisse:
 7         And just a follow-up for Cynthia. Hi, Cynthia, just trying to reconcile the
 8         comments that you’ve made about slipped deals landing in 2Q. With your
           guidance for significant deceleration in deferred revenue and RPO, it would seem
 9         you’re expecting the business gets worse. How much of that is demand
           environment? How much is execution? And what’s embedded in terms of close
10         rates and duration in that guidance that you’ve given us on deferred’s and RPO?
11         Defendant Gaylor:
12
           I guess, in terms of the quarter itself we did have some deals that slipped in Q1 and
13         as Rob said, the good news there is that we don’t lose the deal. So they’re very
           much still in play and a few of them have already closed in Q1 and we’re expecting
14         others to close in the coming quarters. Our sales cycle in places is elongating, I
           think partly due to a lot of the things that Rob talked about in terms of the complex
15
           tech landscape. And then from a sales execution perspective, I think you hit the nail
16         on the head, these things tend to take time and we think we have kind of the right
           team and the right process in place to make it happen, but it takes time. And I think
17         that’s what you’re seeing reflected in the balance sheet metrics, if you will.
18                                           *      *       *
19
           Citi:
20
           I want to observe that you took down your full year guidance for services by order
21         of magnitude of $30 million to $35 million or so and that’s been the primary
           portion of the drag on the guidance. And so a mark-up question from that
22         perspective, you sell expensive pieces of software that take a while to implement.
           What are you seeing as far as propensity of your customers to go on and procuring,
23
           obviously expensive pieces of software that may take a little bit -- a bit of time to
24         implement? Are you seeing a positive spend or maybe people taking a bit of a pause
           in doing these kinds of expensive and long term duration implementations?
25
           Defendant Gaylor:
26
           Yes. So I think it’s a good question, and I think you’re spot on. You probably as
27
           you noted, we guide to subscription revenue and we guide to total revenue and the
28         strategy around services is to sell the amount of services that customers need to


                                                   15
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 16 of 28



            really enable them on the platform and it’s really about enabling them. I think in
 1          Q1, specifically, the slipped deals that we saw did play into kind of the services
 2          revenue line and we would expect that to kind of continue as you look through
            the year. We just had a lower level of attach to software. I think the other thing is,
 3          we are partnering with ATICE to kind of scale services outside of our four walls. I
            would say that probably less played into the quarter, but it is a careful balance as
 4          we operationalize it and scale. So I think that’s a piece of the puzzle there as well.
 5
            Citi:
 6
            And just one follow-up; it seems like you’ve had a little bit of challenges as far as
 7          adding new customers in the previous quarters. And just from the perspective of
            timing, by you lowering this guidance, are you implying that you observed some
 8          lightness on expansion deals and not only on new customer acquisitions? What
 9          should we be reading with regards to your expectations for those two separate
            drivers of top line growth for 2020?
10
            Defendant Gaylor:
11
            So I think from a customer perspective, I mean, we’re focused on continuing to
12          grow our customer base. Rob talked a little bit about PKS and we have over 140
            PKS customers. We’re expecting that over time, there’ll be more volume there both
13
            in dollars, but also in counts, as the go-to-market strategy -- as the go-to-market
14          strategy there ramps. I think in terms of -- it’s important for us to acquire new
            customers, and we’re very focused on that motion. I think part of that plays into
15          kind of some of the sales execution pieces and making sure we’re building pipeline
            through both top of the funnel activity and enablement. And those are two key
16
            priorities for us in terms of continuing to build on the number of customers that we
17          have.

18   (Emphases added.)
19          49.     Following the call, Wedbush analyst Ives called the quarter a “train wreck” and
20
     characterized the Company’s operating results as “disastrous,” asserting that Pivotal’s
21
     “management team does not have a handle on the underlying issues negatively impacting its sales
22
     cycles and the activity in the field which gives us concern that this quarter will be the start of
23
24   some ‘dark days ahead’ for Pivotal (and its investors).”

25          50.     On this news, Pivotal’s stock price fell $7.65 per share, or over 40%, to close at
26
     $10.89 per share on June 5, 2019.
27
28


                                                     16
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 17 of 28



             51.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
 1
 2   decline in the market value of the Company’s securities, Plaintiff and other Class members have

 3   suffered significant losses and damages.
 4                         PLAINTIFF’S CLASS ACTION ALLEGATIONS
 5
             52.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 6
     Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
 7
 8   otherwise acquired Pivotal securities (1) pursuant or traceable to the Registration Statement

 9   issued in connection with the IPO; and/or (2) during the Class Period (the “Class”); and were
10   damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are
11
     Defendants herein, the officers and directors of the Company, at all relevant times, members of
12
     their immediate families and their legal representatives, heirs, successors or assigns and any entity
13
14   in which Defendants have or had a controlling interest.

15           53.     The members of the Class are so numerous that joinder of all members is

16   impracticable. Throughout the Class Period, Pivotal securities were actively traded on the NYSE.
17
     While the exact number of Class members is unknown to Plaintiff at this time and can be
18
     ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or
19
     thousands of members in the proposed Class. Record owners and other members of the Class
20
21   may be identified from records maintained by Pivotal or its transfer agent and may be notified of

22   the pendency of this action by mail, using the form of notice similar to that customarily used in
23
     securities class actions.
24
             54.     Plaintiff’s claims are typical of the claims of the members of the Class as all
25
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
26
27   federal law that is complained of herein.

28


                                                      17
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 18 of 28



               55.       Plaintiff will fairly and adequately protect the interests of the members of the Class
 1
 2   and has retained counsel competent and experienced in class and securities litigation. Plaintiff

 3   has no interests antagonistic to or in conflict with those of the Class.
 4             56.       Common questions of law and fact exist as to all members of the Class and
 5
     predominate over any questions solely affecting individual members of the Class. Among the
 6
     questions of law and fact common to the Class are:
 7
 8                   •   whether the federal securities laws were violated by Defendants’ acts as alleged
                         herein;
 9
10                   •   whether statements made by Defendants to the investing public during the Class
                         Period misrepresented material facts about the business, operations and
11                       management of Pivotal;
12
                     •   whether the Individual Defendants caused Pivotal to issue false and misleading
13                       financial statements during the Class Period;
14
                     •   whether Defendants acted knowingly or recklessly in issuing false and misleading
15
                         financial statements;
16
17                   •   whether the prices of Pivotal securities during the Class Period were artificially
                         inflated because of the Defendants’ conduct complained of herein; and
18
19                   •   whether the members of the Class have sustained damages and, if so, what is the
                         proper measure of damages.
20
21             57.       A class action is superior to all other available methods for the fair and efficient

22   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
23
     the damages suffered by individual Class members may be relatively small, the expense and
24
     burden of individual litigation make it impossible for members of the Class to individually redress
25
     the wrongs done to them. There will be no difficulty in the management of this action as a class
26
27   action.

28


                                                          18
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 19 of 28



             58.     Plaintiff will rely, in part, upon the presumption of reliance established by the
 1
 2   fraud-on-the-market doctrine in that:

 3       •   Defendants made public misrepresentations or failed to disclose material facts during the
             Class Period;
 4
 5       •   the omissions and misrepresentations were material;

 6       •   Pivotal securities are traded in an efficient market;

 7       •   the Company’s shares were liquid and traded with moderate to heavy volume during the
             Class Period;
 8
 9       •   the Company traded on the NYSE and was covered by multiple analysts;

10       •   the misrepresentations and omissions alleged would tend to induce a reasonable investor
             to misjudge the value of the Company’s securities; and
11
12       •   Plaintiff and members of the Class purchased, acquired and/or sold Pivotal securities
             between the time the Defendants failed to disclose or misrepresented material facts and
13           the time the true facts were disclosed, without knowledge of the omitted or misrepresented
             facts.
14
             59.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
15
16   presumption of reliance upon the integrity of the market.

17           60.     Alternatively, Plaintiff and the members of the Class are entitled to the
18   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State
19
     of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material
20
     information in their Class Period statements in violation of a duty to disclose such information,
21
22   as detailed above.

23
                                                 COUNT I
24
         (VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
25             PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS)

26
             61.     Plaintiff repeats and re-alleges each and every allegation contained above as if
27
     fully set forth herein.
28


                                                     19
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 20 of 28



               62.   This Count is asserted against Defendants and is based upon Section 10(b) of the
 1
 2   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

 3             63.   During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
 4   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
 5
     practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other
 6
     members of the Class; made various untrue statements of material facts and omitted to state
 7
 8   material facts necessary in order to make the statements made, in light of the circumstances under

 9   which they were made, not misleading; and employed devices, schemes and artifices to defraud
10   in connection with the purchase and sale of securities. Such scheme was intended to, and,
11
     throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other
12
     Class members, as alleged herein; (ii) artificially inflate and maintain the market price of Pivotal
13
14   securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise

15   acquire Pivotal securities and options at artificially inflated prices. In furtherance of this unlawful

16   scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth
17
     herein.
18
               64.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
19
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
20
21   and annual reports, SEC filings, press releases and other statements and documents described

22   above, including statements made to securities analysts and the media that were designed to
23
     influence the market for Pivotal securities. Such reports, filings, releases and statements were
24
     materially false and misleading in that they failed to disclose material adverse information and
25
     misrepresented the truth about Pivotal’s finances and business prospects.
26
27
28


                                                       20
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 21 of 28



             65.     By virtue of their positions at Pivotal, Defendants had actual knowledge of the
 1
 2   materially false and misleading statements and material omissions alleged herein and intended

 3   thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants
 4   acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose
 5
     such facts as would reveal the materially false and misleading nature of the statements made,
 6
     although such facts were readily available to Defendants. Said acts and omissions of Defendants
 7
 8   were committed willfully or with reckless disregard for the truth. In addition, each Defendant

 9   knew or recklessly disregarded that material facts were being misrepresented or omitted as
10   described above.
11
             66.     Information showing that Defendants acted knowingly or with reckless disregard
12
     for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers
13
14   and/or directors of Pivotal, the Individual Defendants had knowledge of the details of Pivotal’s

15   internal affairs.

16           67.     The Individual Defendants are liable both directly and indirectly for the wrongs
17
     complained of herein. Because of their positions of control and authority, the Individual
18
     Defendants were able to and did, directly or indirectly, control the content of the statements of
19
     Pivotal. As officers and/or directors of a publicly-held company, the Individual Defendants had
20
21   a duty to disseminate timely, accurate, and truthful information with respect to Pivotal’s

22   businesses, operations, future financial condition and future prospects. As a result of the
23
     dissemination of the aforementioned false and misleading reports, releases and public statements,
24
     the market price of Pivotal securities was artificially inflated throughout the Class Period. In
25
     ignorance of the adverse facts concerning Pivotal’s business and financial condition which were
26
27   concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

28


                                                     21
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 22 of 28



     acquired Pivotal securities at artificially inflated prices and relied upon the price of the securities,
 1
 2   the integrity of the market for the securities and/or upon statements disseminated by Defendants,

 3   and were damaged thereby.
 4             68.   During the Class Period, Pivotal securities were traded on an active and efficient
 5
     market. Plaintiff and the other members of the Class, relying on the materially false and
 6
     misleading statements described herein, which the Defendants made, issued or caused to be
 7
 8   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 9   of Pivotal securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff
10   and the other members of the Class known the truth, they would not have purchased or otherwise
11
     acquired said securities, or would not have purchased or otherwise acquired them at the inflated
12
     prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,
13
14   the true value of Pivotal securities was substantially lower than the prices paid by Plaintiff and

15   the other members of the Class. The market price of Pivotal securities declined sharply upon

16   public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
17
               69.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,
18
     directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
19
     promulgated thereunder.
20
21             70.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

22   the other members of the Class suffered damages in connection with their respective purchases,
23
     acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
24
     that the Company had been disseminating misrepresented financial statements to the investing
25
     public.
26
27                                                COUNT II
28


                                                       22
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 23 of 28



          (VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT AGAINST THE
 1                            INDIVIDUAL DEFENDANTS)
 2
            71.     Plaintiff repeats and re-alleges each and every allegation contained in the
 3
 4   foregoing paragraphs as if fully set forth herein.

 5          72.     During the Class Period, the Individual Defendants participated in the operation
 6   and management of Pivotal, and conducted and participated, directly and indirectly, in the conduct
 7
     of Pivotal’s business affairs. Because of their senior positions, they knew the adverse non-public
 8
     information about Pivotal’s misstatement of income and expenses and false financial statements.
 9
10          73.     As officers and/or directors of a publicly owned company, the Individual

11   Defendants had a duty to disseminate accurate and truthful information with respect to Pivotal’s
12   financial condition and results of operations, and to correct promptly any public statements issued
13
     by Pivotal which had become materially false or misleading.
14
            74.     Because of their positions of control and authority as senior officers, the Individual
15
16   Defendants were able to, and did, control the contents of the various reports, press releases and

17   public filings which Pivotal disseminated in the marketplace during the Class Period concerning
18   Pivotal’s results of operations. Throughout the Class Period, the Individual Defendants exercised
19
     their power and authority to cause Pivotal to engage in the wrongful acts complained of herein.
20
     The Individual Defendants therefore, were “controlling persons” of Pivotal within the meaning
21
22   of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

23   alleged which artificially inflated the market price of Pivotal securities.

24          75.     Each of the Individual Defendants, therefore, acted as a controlling person of
25
     Pivotal. By reason of their senior management positions and/or being directors of Pivotal, each
26
     of the Individual Defendants had the power to direct the actions of, and exercised the same to
27
     cause, Pivotal to engage in the unlawful acts and conduct complained of herein. Each of the
28


                                                      23
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 24 of 28



     Individual Defendants exercised control over the general operations of Pivotal and possessed the
 1
 2   power to control the specific activities which comprise the primary violations about which

 3   Plaintiff and the other members of the Class complain.
 4          76.      By reason of the above conduct, the Individual Defendants are liable pursuant to
 5
     Section 20(a) of the Exchange Act for the violations committed by Pivotal.
 6
 7                                              COUNT III

 8                (Violations of Section 11 of the Securities Act Against All Defendants)
 9          77.      Plaintiff incorporates by reference and re-alleges each and every allegation
10
     contained above, as though fully set forth herein.
11
12          78.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

13   77k, on behalf of the Class, against all Defendants.

14
            79.      This Cause of Action does not sound in fraud. Plaintiff does not allege that
15
     Defendants had scienter or fraudulent intent, which are not elements of the Section 11 claim.
16
17          80.      The Registration Statement was inaccurate and misleading, contained untrue
18   statements of material facts, omitted to state other facts necessary in order to make the statements
19
     made not misleading, and omitted to state material facts required to be stated therein.
20
21          81.      Defendant Pivotal Energy is the registrant and issuer of the stock sold in the

22   Offering. As issuer of the stock, the Company is strictly liable to plaintiff and the Class for the
23
     misstatements and omissions in the Registration Statement.
24
            82.      The Defendants named herein were responsible for the contents and dissemination
25
26   of the Registration Statement.

27
28


                                                     24
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 25 of 28



            83.     None of the Defendants named herein made a reasonable investigation or
 1
 2   possessed reasonable grounds for the belief that the statements contained in the Registration

 3   Statement were true and without omissions of any material facts and were not misleading.
 4
            84.     By reason of the conduct alleged herein, each Defendant violated, and/or
 5
     controlled a person who violated, Section 11 of the Securities Act.
 6
 7          85.     Plaintiff acquired Pivotal shares pursuant to the Registration Statement.
 8
            86.     Plaintiff and the Class have sustained damages. The value of Pivotal common
 9
10   stock has declined substantially subsequent and due to Defendants’ violations.

11          87.     At the time of their purchases of Pivotal stock, plaintiff and the other members of
12
     the Class were without knowledge of the facts concerning the wrongful conduct alleged herein.
13
     Less than one year has elapsed from the time that plaintiff discovered or reasonably could have
14
15   discovered the facts upon which this Complaint is based to the time that plaintiff filed this

16   Complaint. Less than three years have elapsed between the time that the securities upon which
17   this Cause of Action is brought were offered to the public and the time Plaintiff filed this
18
     Complaint.
19
20          88.     By virtue of the foregoing, plaintiff and the other members of the Class are entitled

21   to damages under Section 11 of the Securities Act from all of the Defendants, and each of them,
22   jointly and severally.
23
24                                              COUNT IV
25        (Violations of Section 15 of the Securities Act Against The Individual Defendants)
26          89.     Plaintiff incorporates by reference and re-alleges each and every allegation
27
     contained above, as though fully set forth herein.
28


                                                     25
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 26 of 28



            90.     This Count is brought pursuant to Section 15 of the Securities Act against
 1
 2   Defendant Pivotal and the Individual Defendants.

 3
            91.     The Individual Defendants were controlling persons of Pivotal by virtue of their
 4
     positions as directors or senior officers of Pivotal. The Individual Defendants each had a series
 5
     of direct or indirect business or personal relationships with other directors or officers or major
 6
 7   stockholders of Pivotal. The Individual Defendants controlled the Company and all of Pivotal’s

 8   employees.
 9
            92.     Defendant Pivotal and the Individual Defendants were each a culpable participant
10
     in the violations of Section 11 of the Securities Act alleged in Count I above, based on their having
11
12   signed, or authorized the signing of, the Registration Statement and having otherwise participated

13   in the process which allowed the Offering to be successfully completed.
14
            93.     By reason of such wrongful conduct, Defendant Pivotal and the Individual
15
     Defendants are liable pursuant to Section 15 of the Securities Act. As a direct and proximate
16
17   result of said wrongful conduct, plaintiff and the other members of the Class suffered damages in

18   connection with their purchase or acquisition of Pivotal stock.
19
20                                       PRAYER FOR RELIEF

21
     WHEREFORE, Plaintiff demands judgment against Defendants as follows:
22
            A.      Determining that the instant action may be maintained as a class action under Rule
23
24   23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

25          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by
26
     reason of the acts and transactions alleged herein;
27
28


                                                      26
      Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 27 of 28



            C.      Awarding Plaintiff and the other members of the Class prejudgment and post-
 1
 2   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

 3          D.      Awarding such other and further relief as this Court may deem just and proper.
 4                                 DEMAND FOR TRIAL BY JURY
 5
 6
     Plaintiff hereby demands a trial by jury.
 7
 8
     Dated: June 20, 2019                          Respectfully submitted,
 9
                                                    POMERANTZ LLP
10
                                                    /s/ Jennifer Pafiti
11                                                  Jennifer Pafiti (SBN 282790)
12                                                  1100 Glendon Avenue
                                                    Suite 1558
13                                                  Los Angeles, CA 90024
                                                    Telephone: (310) 405-7190
14                                                  E-mail: jpafiti@pomlaw.com
15
                                                    POMERANTZ LLP
16                                                  Jeremy A. Lieberman
                                                    J. Alexander Hood II
17                                                  600 Third Avenue, 20th Floor
                                                    New York, New York 10016
18
                                                    Telephone: (212) 661-1100
19                                                  Facsimile: (212) 661-8665
                                                    Email: jalieberman@pomlaw.com
20                                                          ahood@pomlaw.com
21
                                                    POMERANTZ LLP
22                                                  Patrick V. Dahlstrom
                                                    10 South La Salle Street, Suite 3505
23                                                  Chicago, Illinois 60603
                                                    Telephone: (312) 377-1181
24
                                                    Facsimile: (312) 377-1184
25                                                  Email: pdahlstrom@pomlaw.com

26                                                  Counsel for Plaintiff
27
28


                                                     27
     Case 3:19-cv-03589-CRB Document 1 Filed 06/20/19 Page 28 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        1
